Citation Nr: 0801509	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-40 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as schizophrenia.

2.  Entitlement to an increased disability rating in excess 
of 10 percent, prior to April 26, 2006, for degenerative 
joint disease of the left knee, postoperative left patellar 
tendon rupture.

3.  Entitlement to an increased disability rating in excess 
of 30 percent, from June 1, 2007, for degenerative joint 
disease of the left knee, status post total knee replacement.

4.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
May 1976 to October 1976, and on active duty from September 
1978 to October 1979. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in March 2003, October 
2004 and June 2005, by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The veteran's current psychiatric disability, 
alternatively diagnosed as schizophrenia and depression, is 
not shown by the medical evidence of record to be related to 
his military service.

2.  Prior to April 26, 2006, the veteran's service-connected 
degenerative joint disease of the left knee, postoperative 
left patellar tendon rupture, was manifested by minimal 
degenerative joint disease in the patellofemoral compartment 
as confirmed by x-ray examination, range of motion from 0 
degrees extension to 140 degrees of flexion, crepitus, no 
ligamentous instability, strength within normal limits, and 
complaints of pain and stiffness.  
  
3.  Since June 1, 2007, the veteran's degenerative joint 
disease of the left knee, status post total knee replacement, 
has been manifested by left knee pain with some limitation of 
motion, but not by severe painful motion or weakness.

4. The veteran is currently assigned a 30 percent disability 
rating for his degenerative joint disease of the left knee, 
status post total knee replacement.  He is not service-
connected for any other conditions.

5. The veteran's service-connected disability has not been 
shown to render him unable to obtain or maintain employment.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
101, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the left knee, 
postoperative left patellar tendon rupture, prior to April 
26, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260 (2007).

3.  The criteria for a disability rating in excess of 30 
percent for degenerative joint disease of the left knee, 
status post total knee replacement, are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5055, 5256, 5261, 5262 (2007).

4.  The criteria for entitlement to a total rating for 
compensation purposes based upon individual unemployability 
have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder, claimed as schizophrenia.  
He is also seeking an increased disability rating for his 
service-connected left knee disorder, and entitlement to a 
total disability rating based on individual unemployability 
(TDIU).

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudications of the instant case, the RO's letters, dated in 
February 2003, September 2004, and April 2005, advised the 
veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records, as well as his identified 
VA medical treatment records and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran has also 
been provided with VA examinations relating to his service-
connected left knee disorder, which is also his only service-
connected disability.  Accordingly, the veteran has received 
medical examinations concerning his claims for an increased 
disability rating for his left knee and for a TDIU rating.  
The Board does not find that a medical examination is 
necessary regarding the veteran's claim for service 
connection for schizophrenia.  In making this determination, 
the Board notes that there is no evidence of a psychiatric 
disability during the veteran's military service, or for more 
than four years thereafter.  There is also no current 
competent medical evidence suggesting a link between the 
veteran's current psychiatric disorder and his military 
service.  Finally, there is no indication in the record that 
additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

A.  Service Connection Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2007).  
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state.  38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) (2007).  
Thus, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.  
Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).  However, presumptive periods do not 
apply to periods of ACDUTRA or inactive duty for training 
(INACDUTRA) if during a period of ACDUTRA, the appellant was 
not disabled from a disease or injury incurred in or 
aggravated in the line of duty.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the veteran served on ACDUTRA from May 1976 to 
October 1976, and on active duty from September 1978 to 
October 1979.  A review of his initial enlistment 
examination, performed in September 1975, noted normal 
findings throughout.  A review of his inservice treatment 
reports, from both periods of service, was silent as to any 
treatment for or diagnosis of an acquired psychiatric 
disorder.  

The report of separation, Form DD 214, from the veteran's 
second period of service noted that he was honorably 
discharged from the Army for failure to maintain acceptable 
standards for retention.  The report of the veteran's Chapter 
5 physical examination, performed in August 1979, noted that 
his psychiatric status was normal.  On a medical history 
report, completed at that time, the veteran denied having a 
history of depression, excessive worry or nervous trouble of 
any sort.  A mental status examination report, dated in 
August 1979, indicated that the veteran's behavior was 
normal.  It also indicated that he was fully alert and 
oriented, that his mood was level, thought process clear, 
thought content normal and memory good.  The report concluded 
with an impression that the veteran did not have a 
significant mental illness, and that he met the standards for 
retention.

A post service treatment report, dated in December 1983, 
noted that since the veteran's discharge from the service, he 
had not maintained stable employment.  The report noted that 
the veteran wanted to go to school, but lacked any funds or 
support.  The report indicated that he was frequently 
depressed and had suicidal thoughts.  The report also noted 
that the veteran appeared passive dependent.  It concluded 
with an impression of socio-economic inadequacy and rule out 
atypical personality disorder.

A treatment report, dated in July 1988, indicated that the 
veteran was seeking treatment for problems with drugs and 
alcohol.  The report concluded with diagnoses of cocaine and 
alcohol dependence.  A treatment report, dated in July 1989, 
noted an impression of substance abuse and depression.

A hospitalization report, dated in March 1989, noted that he 
veteran had been hospitalized for three months following a 
suicide attempt in January 1989.  The report listed discharge 
diagnoses of chronic cocaine and alcohol dependence, and mood 
disorder with suicide attempt.    

A private psychological evaluation was conducted in September 
1991.  In discussing his military service, the veteran 
indicated that he was discharged from the service for being 
unable to adapt.  The veteran "indicated that he did that 
because he was unable to follow the rules or get along with 
anybody because he continued to drink and smoke pot and 
really didn't want to follow any of the orders."  Following 
his discharge from the service, the veteran reportedly held 
down a number of jobs, mostly cleaning jobs, which did not 
last long because the veteran "indicated that he drank both 
on the job and then did not show up for work."  Following a 
mental status examination, the report concluded with 
diagnoses of alcohol dependence syndrome, continuous; cocaine 
dependence, continuous; polysubstance abuse, continuous; and 
major depression recurrent type, with psychotic features.  
The report also noted an Axis II diagnosis of personality 
disorder, mixed type, with antisocial, borderline and 
schizoidal features.

Treatment reports, dated from January 2002 to June 2004, 
revealed the veteran's complaints of hearing voices.  These 
reports also reflect diagnoses of schizophrenia.  In July 
2004, the veteran was hospitalized for nearly a month 
pursuant to an inpatient research trail.  His hospital 
discharge report listed diagnoses of chronic schizophrenia 
and history of cocaine and alcohol abuse.  The same diagnoses 
were provided upon the veteran's discharge after being 
hospitalized for five days in June 2005.


On this record, a chronic acquired psychiatric disorder was 
not found during the veteran's military service, and there is 
no evidence of a psychosis within the first year after his 
period of active duty service as required for presumptive 
service connection.  

Post service records fail to show treatment for or diagnosis 
of a chronic acquired psychiatric disorder until several 
years after the veteran's discharge from the service.  The 
first post service treatment for psychiatric problems is not 
shown until December 1983, over four years after the 
veteran's discharge from the service.  Moreover, this report 
concluded with diagnoses of socio-economic inadequacy and 
rule out atypical personality disorder.  Socio-economic 
inadequacy does not constitute a psychiatric diagnosis.  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV (1994) 
(DSM-IV).  Moreover, personality disorders are not diseases 
or injuries within the meaning of the applicable legislation 
on VA compensation benefits, and service connection is 
prohibited for personality disorders.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 (1992).  

Subsequent treatment records revealed diagnoses for a variety 
of psychiatric conditions, including schizophrenia and major 
depression.  However, there is no evidence linking any of the 
currently diagnosed acquired psychiatric conditions to the 
veteran's military service.

Although the veteran contends that his current psychiatric 
disorder resulted from his military service, his statements 
are not competent evidence to establish a diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).  

The weight of the competent evidence of record demonstrates 
that a chronic acquired psychiatric disorder began years 
after the veteran's military service and is not shown to be 
related thereto.  As the preponderance of the evidence is 
against the claim for service connection for an acquired 
psychiatric disorder, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  
  
Historically, the RO initially granted service connection at 
a noncompensable disability rating for chondromalacia of the 
left knee, effective from September 1983.  

In June 1989, the veteran underwent an open repair of a 
patellar tendon rupture of the left knee.  An RO rating 
decision, issued in August 1989, granted a temporary total 
disability rating pursuant to 38 C.F.R. § 4.30, from June 24, 
1989 to August 31, 1989.  Thereafter, the RO assigned the 
veteran's service-connected chondromalacia of the left knee, 
with postoperative residuals of left patellar tendon rupture, 
a 10 percent disability rating, effective September 1, 1989.  

More recently, the RO denied an increased disability rating 
in excess of 10 percent for the veteran's chondromalacia of 
the left knee with postoperative residuals of left patellar 
tendon rupture in a June 2001 rating decision.  The veteran 
subsequently appealed this decision, and in December 2002, 
the Board issued a decision confirming the RO's rating 
action.

On December 26, 2002, the veteran filed his present claim 
seeking an increased disability rating for his service-
connected left knee disorder.  In March 2003, the RO issued a 
rating decision which denied an increased disability rating 
for this condition.  The veteran timely perfected an appeal 
of this decision.  

During the course of his appeal, on April 26, 2006, the 
veteran underwent a total left knee replacement.

In May 2006, the RO issued a rating decision which granted 
temporary total disability rating under 38 C.F.R. § 4.30, 
from April 26, 2006 to May 31, 2006.  Thereafter, the RO 
assigned a 100 percent schedular disability rating pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5055, for the veteran's 
service connected left knee disorder from June 1, 2006 to May 
31, 2007.  After that, the veteran's left knee disorder was 
assigned a 30 percent disability rating from June 1, 2007.  

i.  Prior to April 26, 2006

In February 2003, the veteran underwent a VA examination for 
joints.  The report of this examination noted that he was not 
receiving specific treatment for his service-connected left 
knee disorder.  The report noted the veteran's complaints of 
stiffness and pain in his left knee.  The report indicated 
that this left knee pain occurred daily, may last two hours, 
and had a severity of 6 based on a scale of 10.  The veteran 
also indicated that he had fatigability and was unable to 
walk greater than two blocks.  The report noted that the 
veteran lived alone and did all activities of daily living.  
Physical examination revealed no swelling, heat, or redness.  
There was no instability or giving way, but the veteran did 
complain of tightening up.  He denied any locking.  There was 
no dislocation, recurrent subluxation, inflammatory arthritis 
or other symptoms.  He had 2+ crepitus of the left knee, and 
1+ crepitus on the right.  Range of motion of the left knee 
was from 0 degrees of extension to 140 degrees of flexion.  
There was a left midpatellar scar that was 15 centimeters 
long, well-healed, nontender, slightly rough in texture, and 
with no evidence of any tissue adherence, no evidence of any 
muscle loss, and keloid formation slightly darker than the 
surrounding tissue.  Bilateral Lachman's and McMurray's 
testing was negative.  The report indicated that there was no 
lack of endurance exhibited with walking or with repetitive 
stair climbing.  The report also noted that there was no 
evidence of antalgic gait, and indicated that his movements 
were limited by his morbid truncal obesity.  X-ray 
examination of the left knee revealed minimal degenerative 
joint disease in the patellofemoral compartment.  The report 
concluded with a diagnosis of status post tendon rupture, 
with repair, from a basketball injury in 1989, not related 
to, nor caused by, his military service, and knee strain in 
1979.  The report also noted a diagnosis of bilateral 
degenerative joint disease of the knees.

A treatment report, dated in July 2004, noted the veteran's 
complaints of left knee pain.  Physical examination revealed 
the gross range of motion and gross strength in the left knee 
to be within functional limits throughout.  The veteran's 
left knee was positive for Ober testing for left IT/TFL 
tightness.  Ligamentous stability (anterior/posterior drawer 
and varus/valgus) testing was negative, compression testing 
for meniscus injury/arthritis changes and patellar 
compression was positive, and the veteran was positive for a 
patellar tracking problem, uneven quadriceps muscle pull on 
patella.

Prior to April 26, 2006, the veteran's 10 percent disability 
evaluation for his service-connected degenerative joint 
disease of the left knee, postoperative left patellar tendon 
rupture, contemplated arthritis without compensable 
limitation of knee motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2007).  Degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Limitation of leg flexion warrants a noncompensable rating if 
limited to 60 degrees, a 10 percent rating if limited to 45 
degrees, a 20 percent rating if limited to 30 degrees, and a 
maximum 30 percent rating if limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of leg 
extension warrants a noncompensable rating if limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating 
if limited to 20 degrees, a 40 percent rating if limited to 
30 degrees, and a maximum 50 percent rating if limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007); see 
also 38 C.F.R. § 4.71, Plate II (2007) (showing normal leg 
flexion and extension as between 0 degrees and 140 degrees).

In this case, the objective medical evidence of record prior 
to April 26, 2006 indicates that the veteran's left knee 
disorder was manifested by minimal degenerative joint 
disease, extension to 0 degrees, and flexion to 140 degrees.  
This range of motion, applied to Diagnostic Codes 5260 and 
5261, used in rating a limitation of motion of the leg, 
results in a noncompensable disability rating.  Accordingly, 
a disability rating in excess of 10 percent for a left knee 
disorder is not warranted. 

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But left knee ankylosis, instability, and 
subluxations were not been shown by the evidence of record 
prior to April 26, 2006.  38 C.F.R. § 4.71a, Diagnostic Code 
5256, 5257 (2006).  The VA examination in February 2003, 
noted that his Lachman's and McMurray's testing were 
negative.
Moreover, the July 2004 treatment report noted that 
ligamentous stability testing for the left knee was negative.  
Because there was no instability of the left knee, a separate 
evaluation is not warranted for both arthritis and 
instability of the knee.  See VAOPGCPREC 23-97; 62 Fed. Reg. 
63604 (1997) (arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating is based upon additional 
disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is x-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59).  

In addition, there is no evidence of dislocation or removal 
of semilunar cartilage, impairment of the tibia or fibula, or 
genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5258, 5259, 5262, 5263 (2006).  Accordingly, an evaluation in 
excess of 10 percent is not warranted under alternative 
diagnostic codes.  

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 10 percent 
rating assigned prior to April 26, 2006.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2007); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Factors involved in evaluating and 
rating disabilities of the joints include: weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45 (2007).  While the Board recognizes the veteran's 
complaints of left knee pain and findings of crepitus noted 
on physical examination, the July 2004 treatment report noted 
that his gross strength was within function limits 
throughout.  Moreover, the February 2003 VA examination noted 
that there was no lack of endurance shown with walking or 
with repetitive stair climbing.  Moreover, prior to April 26, 
2006, the veteran has been shown to have essentially a full 
range of motion in his left knee.  While some loss of motion 
in the left knee may have resulted on repetitive motion, this 
functional limitation does not rise to the level of 
warranting a rating in excess of 10 percent.  38 C.F.R. 
§§ 5260, 5261.  As noted above, the range of motion exhibited 
by the veteran's left knee during this time frame warrants a 
noncompensable disability rating under Diagnostic Codes 5260 
and 5261.  Thus, the Board finds that there is no additional 
functional loss not contemplated in the 10 percent disability 
rating currently assigned and an increased evaluation on this 
basis is not warranted.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A disability rating in excess of 10 percent is 
provided for certain manifestations of the left knee 
disorder, but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
From the time he filed his claim in December 2002 up until 
April 26, 2006, the veteran had not required hospitalization 
and marked interference of employment due solely to his left 
knee disorder has not been shown.  Accordingly, the veteran 
was not prejudiced by the RO's failure to consider or failure 
to document its consideration of this section.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

i.  Since June 1, 2007

As noted above, the RO's May 2006 rating decision granted a 
schedular 100 percent disability rating for the veteran's 
service-connected degenerative joint disease of the left 
knee, status post total knee replacement, from June 1, 2006 
to May 31, 2007, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (which allows for a 100 percent rating for 1 year 
following implantation of prosthesis).  Thereafter, the RO 
assigned a 30 percent disability rating for this condition, 
effective from June 1, 2007.  Id.

Under Diagnostic Code 5055, the minimum 30 percent evaluation 
is warranted when the medical evidence of record shows a 
history of prosthetic knee replacement.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  A 60 percent evaluation is warranted 
when there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  Id.  The 
maximum 100 percent evaluation is granted for 1 year 
following implantation of prosthesis.  Id.  When there are 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the Rating Schedule instructs to rate 
by analogy to Diagnostic Codes 5256, 5261, or 5262 (2007).  
Id.

In July 2007, the RO received a statement from the veteran 
indicated that he has had not received other treatment for 
his left knee other than the left knee replacement performed 
in April 2006.  

In August 2007, the veteran underwent a VA examination for 
joints.  The report noted the veteran's complaints of 
stiffness, weakness and constant pain in his left knee.  He 
reported flare ups of left knee pain occurring two times per 
week, and that these generally lasted a few hours during 
which he experiences pain at the level of 10 on a scale of 
10.  The veteran denied any episodes of his left knee giving 
way or locking up, and he does not report excessive 
fatigability.  He indicated that he takes Tylenol No 3 for 
pain as needed.  The report also indicated that the veteran 
was using a motorized scooter due to his left knee pain.  
Physical examination revealed an 8.5 by .5 inch linear scar 
over the left knee.  The scar was superficial in nature and 
not adhesed to any of the underlying tissue.  There was no 
pain on inspection of the scar, and no inflammation, edema or 
keloid formation, and no functional loss due to the scar.  
Physical examination of the left knee revealed extension to 0 
degrees and flexion to 120 degrees, with complaints of pain 
at the ending ranges of motion.  There was no loss of 
function with three repeated range of motion attempts.  The 
left knee exhibited no effusion, and no varus or valgus 
laxity was present.  There was no evidence of prosthetic 
instability, and no evidence of anterior or posterior 
instability.  His gait was noted to be antalgic in that he 
bears more of his weight on the right lower extremity.  There 
were no calluses or unusual shoe wear pattern noted.  X-ray 
examination of the left leg showed satisfactory position of 
the prosthetic knee without any effusion.  The report 
concluded with a diagnosis of left knee degenerative joint 
disease, chondromalacia and postoperative patellar syndrome 
rupture with total knee replacement.  The examiner further 
noted that the veteran did not exhibit increased pain with 
three repetitive range of motion attempts, and that there was 
no additional loss of function shown on these attempts.  

After reviewing the evidence of record, the Board finds that 
an increased disability in excess of 30 percent, since June 
1, 2007, is not warranted.  Specifically, the evidence of 
record does not show that the veteran's residuals of a left 
knee replacement to be manifested by severe painful motion or 
weakness.  While the veteran reported complaints of pain 
during his August 2007 VA examination, range of motion 
testing of the left knee performed at that time revealed 
extension to 0 degrees and flexion to 120 degrees.  The 
report also noted that there was no loss of function or 
increased pain with three repeated range of motion attempts.  
The report also indicated that there was no evidence of 
instability in the veteran's left knee.  Moreover, the lack 
of any treatment for the veteran's left knee following his 
total knee replacement in April 2006 is indicative that he is 
not having severe painful motion or weakness in the left 
knee.

As directed by the Schedule instructions under Diagnostic 
Code 5055, the Board has considered whether there are 
intermediate degrees of residual weakness, pain, or 
limitation of motion such that an evaluation greater than 30 
percent is warranted under Diagnostic Codes 5256, 5261, or 
5262.  Diagnostic Code 5256 contemplates ankylosis of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  However, as 
anklyosis of the knee is not documented in the evidence of 
record, an evaluation greater than 30 percent under this 
diagnostic code is not warranted.  Id. 

Similarly, Diagnostic Code 5261 contemplates limitation of 
extension of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  During his VA examination in August 2007, the 
veteran's left knee exhibited extension to 0 degrees.  
Accordingly, as the evidence of record does not show that 
extension of the left leg is limited to 30 degrees, as would 
merit a 40 percent rating, an evaluation greater than 30 
percent under Diagnostic Code 5261 is not warranted.  

Moreover, Diagnostic Code 5262 contemplates impairment of the 
tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  
However, for a 40 percent rating, nonunion of the tibia and 
fibula, with loose motion, requiring use of a brace, must be 
shown; in this case, there is no evidence of nonunion of the 
tibia and fibula, or of loose motion.  Accordingly, an 
evaluation greater than 30 percent under Diagnostic Code 5262 
is not warranted.  

The Board has also considered other diagnostic codes 
pertaining to the knee and leg.  However, recurrent 
subluxation or lateral instability, and genu recurvatum, have 
not been shown by the evidence of record.  Accordingly, 
Diagnostic Codes 5257 and 5263 are not for application.  
Moreover, as Diagnostic Codes 5258 and 5259, which 
contemplate dislocated and removed semilunar cartilage, do 
not provide for an evaluation greater than 30 percent, these 
diagnostic codes are also not for application.  

Moreover, there were no objective findings on examination 
that any weakness, excess fatigue, incoordination, or lack of 
endurance resulted from repetitive use.  See 38 C.F.R. §§ 
4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, an evaluation in excess of 30 percent disabling 
from June 1, 2007, based on functional impairment, is not for 
assignment.  Id.

Finally, the Board has also considered the issue of whether 
the veteran's service-connected left knee disorder presents 
an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b).  Although evaluations in excess of that 
currently assigned may be provided for certain manifestations 
of the veteran's service-connected left knee disorder, the 
medical evidence reflects that those manifestations are not 
present in this case.  In this regard, the evidence does not 
show that since June 1, 2007 the veteran's left knee disorder 
has required frequent periods of hospitalization.  Moreover, 
there is no indication in the record that the veteran's left 
knee disorder on its own limits his ability to obtain 
employment.  Therefore, in the absence of such factors, the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) 
are not met, and the RO's failure to consider or to document 
its consideration was not prejudicial to the veteran.

Accordingly, a disability rating in excess of 30 percent for 
status post left knee total arthroplasty is not warranted at 
any time subsequent to the effective date of June 1, 2007.  
See 38 C.F.R. § 3.400.  Because the evidence does not show 
that the chronic residuals of the veteran's left total knee 
replacement constitute severe painful motion or weakness, 
anklyosis of the left leg, limitation of extension to 30 
degrees, nonunion of the tibia or fibula, or functional loss 
constituting same, the preponderance of the evidence is 
against the veteran's claim for an evaluation greater than 30 
percent since June 1, 2007.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III. TDIU Rating

Applicable law provides that a total disability rating based 
on individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  38 C.F.R. 3.340, 3.341, 
4.16.  Consideration may be given to a veteran's level of 
education, special training, and previous work experience, 
but not to his or her age or the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, and there is one 
disability ratable at 60 percent or more, or if there is more 
than one service-connected disability, at least one 
disability ratable at 40 percent or more and there is a 
combined disability rating of 70 percent.  See 38 C.F.R. § 
4.16(a).

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2004); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
However, the sole fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  Van Hoose, 4 
Vet. App. at 363.

In this case, the only service-connected disorder is 
degenerative joint disease of the left knee, status post 
total knee replacement, which is currently assigned a 30 
percent evaluation (and prior to April 26, 2006, had been 
assigned a 10 percent disability rating).  As such, the 
veteran does not meet the minimum schedular criteria for TDIU 
under 38 C.F.R. § 4.16(a).

Nevertheless, as previously stated, veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards may submit claims 
to the Director of the Compensation and Pension Service for 
extraschedular consideration in cases of veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a) but are unable to obtain or maintain gainful 
employment due to their service-connected disorders. 

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  In this 
regard, there has been no indication that the Schedule is 
insufficient or inadequate to assign ratings for the 
veteran's service-connected disability.

The evidence does not show that the veteran's service-
connected left knee disorder, standing alone, prevents him 
from doing sedentary work.  Records from the Social Security 
Administration (SSA) revealed that he graduated from high 
school.  Moreover, the Board finds that the symptoms of the 
service-connected left knee as noted in the veteran's VA 
examinations in February 2003 and more recently August 2007, 
do not prevent the veteran from obtaining or maintaining 
employment.

While SSA may have awarded the veteran disability benefits, 
SSA records also indicate that this award based upon the 
veteran's multiple nonservice-connected conditions.  
Specifically, the records indicate that the award was based 
primarily on the veteran's nonservice-connected psychiatric 
disorder, and secondarily on his nonservice-connected low 
back pain, and also his service-connected left knee disorder.  
Moreover, a review of the evidence of record clearly 
indicates that the veteran's nonservice-connected 
disabilities, particularly his psychiatric disability, 
prevent him from obtaining employment.  An October 1991 
psychiatric evaluation noted the examiner's opinion that it 
was clear on the basis of his alcohol dependence, cocaine 
dependence, and personality disorder, that the veteran was 
not able to sustain competitive employment. 

Based on the foregoing, the Board concludes that while the 
veteran undoubtedly has industrial impairment as a result of 
his service-connected left knee disability, as evidenced by 
his current 30 percent disability evaluation, the evidence 
does not show that the service-connected disorder alone 
precludes gainful employment.  The Board would note that 
"[t]he percentage ratings represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1 (2007).  
Based on a review of the evidence of record, the Board is of 
the opinion that the disability evaluation assigned to the 
veteran's disorder under the Schedule accurately reflects the 
veteran's overall impairment to his earning capacity due to 
his service-connected disability.  Therefore, a total rating 
for compensation based on individual unemployability due to a 
service-connected disability is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim for a TDIU, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

An increased disability rating in excess of 10 percent, prior 
to April 26, 2006, for degenerative joint disease of the left 
knee, postoperative left patellar tendon rupture, is denied.

An increased disability rating in excess of 30 percent from 
June 1, 2007, for left knee degenerative joint disease, 
status post total knee replacement, is denied.

A total disability evaluation based upon individual 
unemployability due to service-connected disability is 
denied.

 
____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


